Exhibit I, Joseph M. Reardon, certify, based on my knowledge, that: (i)The compensation committee of 1st Constitution Bancorp (the “Company”) has discussed, reviewed, and evaluated with senior risk officers at least every six months during the period beginning on the later of September 14, 2009, or ninety days after the closing date of the agreement between the Company and Treasury and ending with the last day of the Company’s fiscal year containing that date (the applicable period), the senior executive officer (SEO) compensation plans and the employee compensation plans and the risks these plans pose to the Company. (ii)The compensation committee of the Company has identified and limited during the applicable period any features of the SEO compensation plans that could lead SEOs to take unnecessary and excessive risks that could threaten the value of the Company, and during that same applicable period has identified any features of the employee compensation plans that pose risks to the Company and has limited those features to ensure that the Company is not unnecessarily exposed to risks; (iii)The compensation committee has reviewed, at least every six months during the applicable period, the terms of each employee compensation plan and identified any features of the plan that could encourage the manipulation of reported earnings of the Company to enhance the compensation of an employee, and has limited any such features; (iv)The compensation committee of the Company will certify to the reviews of the SEO compensation plans and employee compensation plans required under (i) and (iii) above; (v)The compensation committee of the Company will provide a narrative description of how it limited during any part of the most recently completed fiscal year that included a TARP period the features in (A)SEO compensation plans that could lead SEOs to take unnecessary and excessive risks that could threaten the value of the Company; (B)Employee compensation plans that unnecessarily expose the Company to risks; and (C)Employee compensation plans that could encourage the manipulation of reported earnings of the Company to enhance the compensation of an employee; (vi)The Company has required that bonus payments, as defined in the regulations and guidance established under section 111 of the Emergency Economic Stabilization
